Exhibit 10.2

 

EXECUTION COPY

 

August 15, 2014

 

MB Financial, Inc.

6111 N. River Road

Rosemont, Illinois 60018

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, Illinois 60018

 

Re:          Escrow of Merger Consideration

 

Ladies and Gentlemen:

 

Reference is made to that certain letter agreement (the “Letter Agreement”),
dated as of June 30, 2014, among MB Financial, Inc. (“MB”) and each of the
undersigned holders of the common stock, par value $0.01 per share (the “TCG
Common Stock”), and Nonvoting Convertible Preferred Stock, par value $0.01 per
share (the “TCG Nonvoting Preferred Stock”) of Taylor Capital Group, Inc.
(“TCG”), and to that certain Stockholders’ Representative Agreement dated as of
August 15, 2014, among such holders of the TCG Common Stock and the TCG
Nonvoting Preferred Stock pursuant to which they appointed Jennifer W. Steans as
their representative (“Representative”) in connection with the actions and
transactions contemplated therein (the “Appointment Agreement”).  Except as
otherwise indicated, all capitalized terms used but not defined herein have the
meanings assigned to them in the Letter Agreement.  Pursuant to the Letter
Agreement, the parties thereto agreed that, promptly following the Effective
Time, the Escrow Account will be funded with an amount of cash equal to each
Principal Stockholder’s Individual Escrow Obligation, which is intended to fund,
in part, any Restitution Payment.

 

To facilitate the prompt and efficient execution of the Escrow Agreement, MB, MB
Financial Bank, N.A. (“MB Bank”) and Representative each desire to revise
certain terms of the Letter Agreement by entering into this supplemental
agreement (this “Supplement”) and to clarify further and memorialize their
understanding of certain relative rights and obligations of the parties with
respect to the transactions contemplated by the Letter Agreement.  Accordingly,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.      Definitions.  In addition to those terms defined throughout this
Supplement, the following terms when used herein, shall have the following
meanings:

 

(a)           “Business Day” shall mean any day except Saturday, Sunday and any
day on which Escrow Agent is authorized or required by law or other government
action to close.

 

(b)           “Effective Time” shall mean that date and time when the Merger
becomes effective, as set forth in the certificate of merger to be filed with
the Secretary of State of the State of Delaware and the articles of merger to be
filed with the Department of Assessments and Taxation of the State of Maryland,
all in conjunction with the Merger.

 

(c)           “Escrow Account Claim Limit” shall mean, with respect to any Claim
(as defined below), an amount equal to:  (i) sixty percent (60%) of the amount
of the applicable Restitution Payment; multiplied by (ii) the Escrow Account
Contribution Percentage.

 

--------------------------------------------------------------------------------


 

(d)           “Escrow Account Contribution Percentage” shall mean the aggregate
Contribution Percentage of all Principal Stockholders whose Individual Escrow
Obligations are satisfied by Escrowed Funds.

 

(e)           “Escrow Account Excess Funds” shall mean:  (i) the amount of
Excess Funds, as determined by MB Bank and Representative pursuant to Section 4;
multiplied by (ii) the Escrow Account Contribution Percentage.

 

(f)            “Escrow Agreement” shall mean that certain Escrow Agreement, of
even date herewith, among Representative, MB Bank and The Northern Trust
Company, Chicago, Illinois.

 

(g)           “Escrow Income” shall mean all interest, dividends, income,
capital gains and other amounts earned on the Escrowed Funds or derived
therefrom.

 

(h)           “Letter of Credit Draw Limit” shall mean with respect to any Draw
(as defined below) the amount of funds that may be drawn against a Letter of
Credit that is equal to:  (i) sixty percent (60%) of the amount of the
applicable Restitution Payment; multiplied by (ii) the Contribution Percentage
of the Prairie Entity to which such Letter of Credit relates.

 

(i)            “Letter of Credit Excess Funds” shall mean with respect to any
Letter of Credit: (i) the amount of Excess Funds, as determined by MB Bank and
Representative pursuant to Section 4; multiplied by (ii) the Contribution
Percentage of the Prairie Entity to which such Letter of Credit relates.

 

Section 2.      Funding of Escrow Account.

 

(a)       Each Principal Stockholder agrees that, no later than the third (3rd)
Business Day following receipt of any letter of transmittal issued to such
Principal Stockholder in conjunction with the Merger, it shall cause such letter
of transmittal to be completed and returned to the applicable exchange agent in
accordance with the instructions provided therein.  Further, notwithstanding any
provision of the Letter Agreement to the contrary, each Principal Stockholder,
other than the Prairie Entities, agrees that, no later than the second (2nd)
Business Day following the day on which it receives the Cash Merger
Consideration to which it is entitled under the Merger Agreement, it will
satisfy its Individual Escrow Obligation by depositing into the Escrow Account
the appropriate amount of cash or other immediately available funds.

 

(b)       MB shall, at the request of any Principal Stockholder and to the
extent permitted under applicable law, report any Cash Merger Consideration
deposited into the Escrow Account in satisfaction of all or a portion of such
Principal Stockholder’s Individual Escrow Obligation on a separate Form 1099 or
other similar tax form than that on which any Cash Merger Consideration paid to
the Principal Stockholders and not so deposited into the Escrow Account is
reported.

 

(c)       For the avoidance of doubt, the parties agree that Representative
shall not be liable for the failure of any other party to fulfill such party’s
obligations under this Section 2, and shall not be responsible for taking any
action to compel any other party to fulfill such obligations.

 

2

--------------------------------------------------------------------------------


 

Section 3.      Funding of the Prairie Entities’ Individual Escrow Obligations.

 

(a)       Notwithstanding any provision of the Letter Agreement to the contrary,
each Prairie Entity agrees that it will satisfy its Individual Escrow Obligation
by delivering to MB Bank, at or prior to the Effective Time, a Letter of Credit
naming MB Bank as the beneficiary thereof, and upon the other terms and
conditions described herein.

 

(b)       The parties agree that, in light of Section 3(a), any references in
the Letter Agreement to a payment to be made “from the Escrowed Funds” or other
similar language, shall be construed to mean that such payment shall be made:
(i) in part from the Escrowed Funds in an amount equal to (1) the total amount
of such payment to be made, multiplied by (2) the Escrow Account Contribution
Percentage; and (ii) in part from funds drawn by MB Bank against any Letter of
Credit in an amount equal to (1) the total amount of such payment to be made,
multiplied by (2) the Contribution Percentage of the Prairie Entity to which
each Letter of Credit relates.

 

(c)       Subject to Section 6(a), each Prairie Entity may elect at any time to
change the form of funds securing its Individual Escrow Obligation.

 

(d)       For the avoidance of doubt, the parties agree that Representative
shall not be liable for the failure of any other party to fulfill such party’s
obligations under this Section 3, and shall not be responsible for taking any
action to compel any other party to fulfill such obligations.

 

Section 4.      Excess Funds.

 

(a)       The parties agree that Section 1(i) of the Letter Agreement shall be
amended to provide that “Excess Funds” shall mean the amount by which the sum
of:  (i) the Escrowed Funds; plus (ii) the principal amount remaining available
to be drawn under all Letters of Credit, exceeds the Aggregate Escrow Obligation
at any given time, excluding Escrow Income.

 

(b)       As of the last day of any calendar month during the term of Escrow
Agreement, and exclusive of any Escrow Income, MB Bank and Representative shall
jointly determine the amount of any Excess Funds.  In making such determination,
MB Bank and Representative shall deem the Maximum Restitution Obligation to be
reduced dollar-for-dollar by the amount of:  (i) any Claim paid by Escrow Agent
pursuant to Section 4(a) of the Escrow Agreement; (ii) any Draw paid to MB Bank
pursuant to any Letter of Credit; (iii) any Restitution Payment paid by Cole
Taylor Bank at or prior to the Effective Time; and (iv) any funds paid or
deposited with a third-party financial institution by Primary Obligor that
reduces the contingent restitution obligation of Cole Taylor Bank, or MB Bank,
as successor to Cole Taylor Bank, under the Consent Order.  The parties agree
that the public reporting of any such payment or deposit by Primary Obligor
described in the foregoing sentence shall serve as proof thereof, resulting in a
reduction of the Maximum Restitution Obligation; provided, however, that the
Maximum Restitution Obligation shall thereafter be increased if and to the
extent it is established that the actual amount of such payment or deposit by
Primary Obligor is less than the amount publicly reported.

 

(c)       Promptly following the determination of the amount of any Excess
Funds:  (i) MB Bank and Representative shall provide Escrow Agent with a joint
direction pursuant to the terms of the Escrow Agreement to pay the Escrow
Account Excess Funds to Representative; and (ii) MB Bank shall provide an
instruction to the appropriate issuer of any

 

3

--------------------------------------------------------------------------------


 

Letter of Credit to reduce the principal amount of such Letter of Credit by the
applicable Letter of Credit Excess Funds.

 

Section 5.      MB Bank Claims.

 

(a)       If:  (i) prior to the date of the Escrow Agreement, Cole Taylor Bank
shall have received a written order or request by the Federal Reserve to make a
Restitution Payment (a “Restitution Request”); or (ii) during the term of the
Escrow Agreement, MB Bank receives a Restitution Request, then MB Bank may: 
(x) make claim (a “Claim”) to an amount of Escrowed Funds that is equal to the
Escrow Account Claim Limit; and (y) request a draw (a “Draw”) from each Prairie
Entity’s Letter of Credit, if any, equal to the applicable Letter of Credit Draw
Limit.

 

(b)       Any Claim of MB Bank shall be made by delivering to Escrow Agent and
Representative a written certificate (a “Claim Certificate”) signed by an
authorized officer of MB Bank substantially in the form attached hereto as
Exhibit A.

 

(c)       Any Draw of MB Bank shall be made by delivering to the appropriate
issuer of the Letter of Credit, the appropriate Prairie Entity and
Representative a written certificate (a “Draw Certificate”) signed by an
authorized officer of MB Bank substantially in the form attached hereto as
Exhibit B.

 

(d)       Representative may dispute or object to any Claim or Draw (an
“Objection”), in whole or in part, by delivering to MB Bank written notice
thereof (an “Objection Notice”) within ten (10) Business Days of receipt by
Representative of the applicable Claim Certificate or Draw Certificate,
stating:  (i) that Representative disputes or objects to such Claim or Draw;
(ii) the reasons for such objection or dispute; and (iii) the portion of the
Claim or Draw for which there is a dispute or objection (a “Disputed Amount”),
and the amount for which there is no dispute or objection (an “Undisputed
Amount”).  If Representative does not deliver an Objection Notice to MB Bank
within ten (10) Business Days after Representative’s receipt of a Claim
Certificate or Draw Certificate, Representative shall be deemed to have waived
the right to contest such Claim or Draw.

 

(e)       Promptly following the issuance and receipt of a timely Objection
Notice, Representative and MB Bank shall negotiate in good faith to reach a
joint agreement with respect to any Disputed Amount.  Any such joint agreement
shall be in writing and shall be final, binding, and conclusive upon the parties
to this Supplement.  If, by the date which is thirty (30) days after delivery of
the applicable Objection Notice, MB Bank and Representative have failed to reach
a joint agreement with respect to any Disputed Amount after good faith
negotiations, Representative may make a written demand for arbitration of the
matter and the matter shall be settled by arbitration conducted by one
arbitrator mutually agreeable to MB Bank and Representative.  If within thirty
(30) days after the receipt by MB Bank of a written demand for arbitration, MB
Bank and Representative cannot mutually agree on an arbitrator, then, within
fifteen (15) days after the end of such thirty (30) day period, MB Bank and
Representative shall request the American Arbitration Association (“AAA”) to
promptly select one arbitrator, who shall be an attorney licensed to practice in
Illinois with not less than twenty (20) years of experience in commercial
matters.

 

(f)        Any arbitration required by this Supplement shall be held in Cook
County, Illinois, under the rules then in effect of the AAA; provided, however,
that MB Bank and Representative agree that the arbitrator will base his or her
decision solely on any written

 

4

--------------------------------------------------------------------------------


 

submission that he or she may request and that there will be no discovery taken
or evidentiary hearing conducted.  The respective expenses of MB Bank, on the
one hand, and the Principal Stockholders, on the other, the fees of the
arbitrator and the administrative fee of the AAA, will be paid by MB Bank and
the Principal Stockholders in proportion to the amount of the Disputed Amount
awarded by the arbitrator, with the Principal Stockholders being jointly and
severally liable for any such fees and expenses attributable to the Principal
Stockholders in accordance with the foregoing.  The decision of the arbitrator
as to the resolution of the Disputed Amount shall be final, binding, and
conclusive upon the parties to this Supplement.  Such decision shall be on a
date (the “Decision Date”) which is no later than ninety (90) days after the
arbitrator’s receipt of all requested written submissions, and shall be in
writing, which shall include written findings of fact and conclusions which
shall set forth the award, judgment, decree or order awarded by the arbitrator.
 Judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction.

 

(g)       If the arbitrator determines that MB Bank was not entitled to receive
all or any portion of the Disputed Amount that MB Bank previously received from
Escrow Agent and, if applicable, pursuant to a Draw under any Letter of Credit
(collectively, the “Reimbursement Amount”), within three (3) Business Days after
the Decision Date, MB Bank shall:  (i) pay to Escrow Agent for redeposit into
the Escrow Account that portion of the Reimbursement Amount that MB Bank
originally received from the Escrow Account; and (ii) if any portion of the
Reimbursement Amount was received by MB Bank pursuant to a Draw against a Letter
of Credit for which a Prairie Entity was the applicant, pay to such Prairie
Entity that portion of the Reimbursement Amount that MB Bank originally received
pursuant to such Draw request and, concurrently with receipt of such funds from
MB Bank, such Prairie Entity shall take such actions as are necessary to
increase the available amount payable under such Letter of Credit by the portion
of the Reimbursement Amount paid by MB Bank to it.

 

Section 6.                  Letter of Credit.

 

(a)       If, during the term of the Escrow Agreement, MB Bank has not received
evidence satisfactory to it by no later than the tenth (10th) day preceding the
expiration date of any Letter of Credit that such Letter of Credit has been
renewed or replaced by a successor Letter of Credit sufficient to satisfy the
applicable Prairie Entity’s obligations under the Letter Agreement and this
Supplement, then MB Bank shall be authorized to draw the entire principal amount
of such expiring Letter of Credit, provided that the amount of such Draw is
immediately deposited by MB Bank into the Escrow Account in satisfaction of the
applicable Prairie Entity’s Individual Escrow Obligation.  Each Prairie Entity
agrees that, upon deposit of funds as described in the preceding sentence, such
Prairie Entity shall execute a joinder to the Escrow Agreement to become a party
to such agreement for the remainder of its term.

 

(b)       Promptly following the earlier of:  (i) the Escrow Termination Date;
or (ii) receipt from the Escrow Agent of an Escrow Account statement indicating
that all Escrowed Funds have been distributed from the Escrow Account, MB Bank
shall return any Letter of Credit held by MB Bank to the Prairie Entity that
delivered the same to MB Bank.

 

(c)       Notwithstanding anything contained herein to the contrary, the parties
further agree that any benefit or liability of each Prairie Entity hereunder
shall be reflected, as applicable, in any Letter of Credit.

 

Section 7.      Tax Information.  MB Bank agrees promptly to provide to
Representative when available any: (a) federal, state or local tax return for
any period during which a Restitution

 

5

--------------------------------------------------------------------------------


 

Payment is made by MB Bank or which otherwise contains information pertaining to
a Restitution Payment; (b) any letter or other correspondence from any taxing
authority or tax advisor with respect to MB Bank’s tax obligations relating to a
Restitution Payment; and (c) any other material tax-related information
regarding a Restitution Payment made by MB Bank, including with respect to the
deductibility by MB Bank for federal income tax purposes of any such Restitution
Payment and the assessment by the Internal Revenue Service against MB Bank of
any additional tax, penalties or interest with respect thereto.

 

Section 8.      Reimbursement of Fees; Contribution.

 

(a)       The parties acknowledge that it is the intention and understanding of
the parties that MB Bank, on the one hand, and the Principal Stockholders on the
other, shall each be responsible for one-half of the total amount of any losses,
damages, liabilities, costs and expenses of any kind for which the Escrow
Agreement assigns joint and several liability to MB Bank and Representative (the
“Shared Expenses”).  To the extent that either MB Bank or Representative has
been called upon to pay, or has paid, more than one-half of any Shared Expenses
(any such overpayment, an “Overpayment”), then, promptly following the written
request of the party who has made an Overpayment (the “Overpaying Party”), the
other party shall pay to the Overpaying Party an amount equal to one-half of the
Overpayment.  For the avoidance of doubt, funds: (w) paid by Representative on
behalf of the Principal Stockholders; (x) deducted from the Escrowed Funds;
(y) offset against any payments due to Representative pursuant to the Escrow
Agreement; or (z) otherwise directly or indirectly paid by, or encumbered to the
detriment of, Representative or the Principal Stockholders, shall be considered
funds that the Representative “has been called upon to pay, or has paid” for
purposes of the preceding sentence.

 

Section 9.      Construction.  In this Supplement, unless otherwise stated or
the context otherwise requires, the following uses apply:  (a) in computing
periods from a specified date to a later specified date, the words “from” and
“commencing on” (and the like) mean “from and including,” and the words “to,”
“until” and “ending on” (and the like) mean “to, but excluding”; (b) “including”
means “including, but not limited to”; (c) all references to sections, schedules
and exhibits are to sections, schedules and exhibits in or to this Supplement
unless otherwise specified; (d) all words used in this Supplement will be
construed to be of such gender or number as the circumstances and context
require; (e) the captions and headings of articles, sections, schedules and
exhibits appearing in or attached to this Supplement have been inserted solely
for convenience of reference and shall not be considered a part of this
Supplement nor shall any of them affect the meaning or interpretation of this
Supplement or any of its provisions; and (f) any reference to a document or set
of documents in this Supplement, and the rights and obligations of the parties
under any such documents, shall mean such document or documents as amended from
time to time, and any and all modifications, extensions, renewals, substitutions
or replacements thereof.

 

**********

 

6

--------------------------------------------------------------------------------


 

If the foregoing correctly states your understanding of our agreements, please
sign the enclosed copy of this Supplement in the space provided, whereupon this
Supplement will become binding upon each of us as of the date first above
written.  This Supplement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.  This Supplement may be executed and accepted by facsimile or
portable data file (PDF) signature and any such signature shall be of the same
force and effect as an original signature.

 

 

Sincerely,

 

 

 

 

 

/s/ Jennifer W. Steans

 

 

 

 

 

Jennifer W. Steans, as Representative

 

 

Accepted and agreed to as of August 15, 2014.

 

Accepted and agreed to as of August 15, 2014.

 

 

 

 

 

 

MB FINANCIAL BANK, N.A.

 

MB FINANCIAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jill E. York

 

By:

/s/ Jill E. York

Name: Jill E. York

 

Name: Jill E. York

Title: Executive Vice President and Chief Financial Officer

 

Title: Vice President and Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CLAIM CERTIFICATE

 

The undersigned,                                                   , hereby
certifies that [he][she] is the                                             , of
MB Financial Bank, N.A., a national banking association with its main office
located in Chicago, Illinois (the “Bank”), and reference is made to that certain
supplemental agreement dated August 15, 2014, among the Bank, MB
Financial, Inc., and Jennifer W. Steans, as Representative (the “Supplement”). 
Capitalized terms used but not defined herein have the meanings assigned to them
in the Supplement.  Pursuant to the requirements of Section 5(b) of the
Supplement, the undersigned hereby states, under oath, that:

 

1.                  MB Bank is entitled to receive the amount of Escrowed Funds
stated in this Claim Certificate, all pursuant to the terms of the Supplement,
the Letter Agreement and the Escrow Agreement.

 

2.                  The amount of the applicable Restitution Payment is
$[                ].

 

3.                  The amount of funds in the Escrow Account sought to be paid
to the Bank is $[                    ].

 

4.                  A true and accurate copy of the applicable Restitution
Request is attached hereto.

 

5.                  The Bank delivered a copy of this completed Claim
Certificate (including a copy of the applicable Restitution Request) to
Representative on [                             ].

 

IN WITNESS WHEREOF, the undersigned has executed this Claim Certificate as of
this        day of                               ,             .

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Printed Name

 

 

 

STATE OF ILLINOIS

)

 

 

 

 

)

SS.

 

 

COUNTY OF COOK

)

 

 

 

 

I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that                                             ,
the                              of MB Financial Bank, N.A., a national banking
association with its main office located in Chicago, Illinois, personally known
to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person, and acknowledged that he/she
signed, sealed and delivered the foregoing instrument as his/her own free and
voluntary act, on behalf of said corporation, and for the uses and purposes
therein set forth.

 

Given under my hand and official seal, this        day of
                        ,             .

 

My commission expires:

 

 

 

 

 

 

 

 

 

 

Notary Public

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF DEMAND FOR PAYMENT

 

Date:

[DATE OF DRAWING]

 

Letter of Credit Reference Number:

[NUMBER]

Issuing Bank:

[NAME AND ADDRESS]

 

Applicant:

[NAME AND ADDRESS OF APPLICANT]

Beneficiary:

[NAME AND ADDRESS]

 

 

 

This Demand for Payment is presented by [NAME OF BENEFICIARY], the Beneficiary
under the Letter of Credit with reference number [NUMBER] (the “Letter of
Credit”), for the amount of $[AMOUNT], which constitutes a [full/partial]
payment of the funds available to the Beneficiary under the Letter of Credit.

 

Under this Demand for Payment, the Beneficiary states, under oath, that:

 

1.                                      Beneficiary is entitled to draw on the
Letter of Credit in such amount as is stated in this Demand for Payment, all
pursuant to the terms of the Supplement (as defined below), the Letter
Agreement, and the Escrow Agreement, as each such term is defined in the
supplemental agreement dated August 15, 2014, among Beneficiary, MB
Financial, Inc. and certain of the common and preferred stockholders of Taylor
Capital Group, Inc. (the “Supplement”).

 

2.                                      The amount of the applicable Restitution
Payment (as defined in the Letter Agreement) is $[                ].

 

3.                                      A true and accurate copy of the
applicable Restitution Request (as defined in the Letter Agreement) is attached
hereto.

 

4.                                      Beneficiary delivered a copy of this
completed Demand for Payment (including a copy of the applicable Restitution
Request) to Representative (as defined in the Supplement) on [            ],
which date is not less than three (3) business days prior to the date of
drawing, and, on [          ],which date is not less than three (3) business
days prior to the date of drawing, to Prairie Capital, L.P. at its offices in
Chicago, Illinois at 191 N. Wacker Drive, Attention: C. Bryan Daniels.

 

Beneficiary requests that the amount demanded hereunder be transferred to the
Beneficiary, by wire transfer, to the following bank account of Beneficiary:

 

[NAME, ADDRESS AND ROUTING NUMBER OF BENEFICIARY’S BANK ACCOUNT]

 

[NAME OF BENEFICIARY’S ACCOUNT]

 

[NUMBER OF BENEFICIARY’S ACCOUNT]

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Beneficiary has caused this Demand for Payment to be
executed by its duly authorized officer as of this        day of
                                  ,             .

 

 

 

MB FINANCIAL BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

STATE OF ILLINOIS

)

 

 

 

 

)

SS.

 

 

COUNTY OF COOK

)

 

 

 

 

I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that                                             ,
the                              of MB Financial Bank, N.A., a national banking
association with its main office located in Chicago, Illinois, personally known
to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person, and acknowledged that he/she
signed, sealed and delivered the foregoing instrument as his/her own free and
voluntary act, on behalf of said corporation, and for the uses and purposes
therein set forth.

 

Given under my hand and official seal, this        day of
                        ,             .

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------